Case 1:21-cr-00071-ABJ Document 28 Filed 06/09/21 Page 1of1

CcO-290
Notice of Appeal Criminal Rev. 3/88

 

United States District Court for the District of Columbia

 

UNITED STATES OF AMERICA )
)
vs. ) Criminal No. 21-71 (ABJ)
Karl Dresch
NOTICE OF APPEAL
Karl Dresch

Namie ane aideasy appellant: D.C. Depatrment of Corrections

Central Treatment Facility
1901 E Street, S.E.
Washington, DC 20003

Jerry Ray Smith, Jr.
717 D Street, N.W.
Suite 310

Washington, DC 20004

Name and address of appellant’s attorney:

Offense: Obstruction of Official Proceeding, 18 U.S.C., Section 1512(c)(2)

Concise statement of judgment or order, giving date, and any sentence:

Order denying motion for bond, May 27, 2021

5 aii pil : -,, D.C. Depatrment of Corrections
Name and institution where now confined, if not on bail: Central Saal Facility

I, the above named appellant, hereby appeal to the United States Court of Appeals for the
District of Columbia Circuit from the above-stated judgment.

unr G, 202 ch Deesch

DATE APPELLAN

 

 

 

 

=.
ATTORNEY GR PPELLANT

Jerry Roy Smcebh Tr.

 

GOVT. APPEAL, NO FEE

 

CJA, NO FEE ¥ \

PAID USDC FEE

PAID USCA FEE

Does counsel wish to appear on appeal? yesL_| NO
Has counsel ordered transcripts? yYes|_| NO

Is this appeal pursuant to the 1984 Sentencing Reform Act? yes[_] NO
